In the
                             Court of Appeals
                     Second Appellate District of Texas
                              at Fort Worth
                                 No. 02-18-00458-CR

SERGIO MARTINEZ CORONA AKA                 §    On Appeal from the 355th District
SERIGO MARTINEZ, Appellant                      Court
                                           §
                                                of Hood County (CR13984)
                                           §
V.                                              August 26, 2019
                                           §
                                                Opinion by Justice Dauphinot
                                           §
THE STATE OF TEXAS                              (nfp)


                                    JUDGMENT

      This court has considered the record on appeal in this case and holds that there

was no error in the trial court’s judgment. It is ordered that the judgment of the trial

court is affirmed.


                                      SECOND DISTRICT COURT OF APPEALS

                                      By ___/s/ Lee Ann Dauphinot___________
                                         Justice Lee Ann Dauphinot